Citation Nr: 0615652	
Decision Date: 05/30/06    Archive Date: 06/06/06

DOCKET NO.  02-16 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for cause of death.





ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel



INTRODUCTION

The veteran served with the Philippine Guerillas from June 
1942 to June 1945.  He died in December 1990.  The appellant 
is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines.  

Under 38 U.S.C.A 5101(b) (West 2002), a claim for dependency 
and indemnity compensation also includes a claim for 
dependency and indemnity compensation under 38 U.S.C.A § 1318 
(West 2002).  This issue is referred to the RO for 
adjudication.   

The appellant requested a hearing before a Hearing Officer at 
the RO.  However, the request was later withdrawn.

In an April 2004 decision, the Board found that new and 
material evidence had been received to reopen the claim for 
entitlement to service connection for cause of death.  In 
light of the reopened claim, the issue of service connection 
for cause of death was subsequently remanded to the RO/AMC by 
the Board for a medical opinion.  As the required development 
has been completed, this case is appropriately before the 
Board. 


FINDINGS OF FACT

1.  The veteran died in December 1990 due to liver cirrhosis.

2.  At the time of the veteran's death, he was not service-
connected for any disability.

3. Liver cirrhosis was first shown many years after 
discharge, and there is no competent and probative medical 
evidence showing that the fatal liver cirrhosis is related to 
service.


CONCLUSION OF LAW

No disability incurred in or aggravated by service caused or 
contributed substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

In the instant case, the appellant received notification 
prior to the initial unfavorable agency decision in May 2002.  
The RO provided the appellant letter notice to her claim for 
service connection for cause of death in letters dated April 
2002, September 2003, and April 2004, which informed her that 
she could provide evidence or location of such and requested 
that she provide any evidence in her possession.  
Additionally, a September 2002 statement of the case (SOC) 
and May, July, and November 2003 and January 2006 
supplemental statements of the case (SSOC's) provided the 
appellant with a summary of the evidence, the applicable law 
and regulations and a discussion of the facts of the case.  
The notice letters, the SOC, and the SSOC's specifically 
notified the appellant that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Veteran's Center, service department, Social 
Security, and other federal agencies.  She was advised that 
it was her responsibility to either send records pertinent to 
her claim, or to provide a properly executed release so that 
VA could request the records for her.  The appellant was also 
asked to advise VA if there were any other information or 
evidence she considered relevant to this claim so that VA 
could help by getting that evidence.  It is the Board's 
conclusion that the appellant has been provided with every 
opportunity to submit evidence and argument in support of her 
claim, and to respond to VA notices.  The duty to notify the 
appellant was satisfied under the circumstances of this case.  
38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate her claim for service connection for cause of 
death, but she was not provided with notice of the type of 
evidence necessary to establish an effective date.  As the 
Board concludes below that the preponderance of the evidence 
is against the appellant's service connection claim, no 
effective date will be assigned and there is no prejudice to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In the 
present case, service medical and private treatment records 
are association with the claims file.  Additionally, there is 
a VA exam of record.  Thus, it does not appear that there are 
any other additional records that are necessary to obtain 
before proceeding to a decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issues on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Analysis

The appellant contends that the veteran suffered from a 
tropical ulcer and pulmonary tuberculosis in service and that 
he died of these conditions in December 1990.  The appellant 
claims that after the veteran's discharge, he frequently 
suffered stomach pain due to his ulcer and coughing due to 
pulmonary tuberculosis. 

The surviving spouse of a veteran who had a service-connected 
disability that was the principal or contributory cause of 
his death, which occurred after December 31, 1956, may be 
eligible for VA death benefits.  See 38 U.S.C.A. § 1310(a); 
38 C.F.R. § 3.312(a).  In order to establish service 
connection for the cause of the veteran's death, the evidence 
must establish that the service-connected disability was 
either the principal or a contributory cause of death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related to the cause of 
death.  For a service-connected disability to constitute a 
contributory cause of death, it must be shown that it 
contributed substantially or materially; it is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R.§ 3.312 (2005).  The 
debilitating effects of a service-connected disability must 
have made the decedent materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).  
The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and  
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).

Certain chronic diseases are subject to presumptive service 
connection if manifest to a compensable degree within one 
year from separation from service. 38 U.S.C.A. § 1112(a) 
(West 2002); 38 C.F.R. § 3.309(a) (2005).  This list includes 
cirrhosis of the liver and active tuberculosis. 

The veteran's death certificate lists the cause of death as 
liver cirrhosis in December 1990.  At the time of the 
veteran's death, he was not service-connected for any 
disability.

Service medical records indicate that the veteran was treated 
in service for a tropical ulcer from August 1944 to April 
1945.  There are no permanent disabilities listed as a result 
of the ulcer.  A May 1945 examination was normal.

In a February 1946 certification, a former 1st Lieutenant 
stated that he has been treating the veteran from January 
1946 to February 1946 for cirrhosis of the liver.  In an 
October 1973 affidavit, a former captain reported that he 
treated the veteran for cirrhosis of the liver with a 
complication of pulmonary tuberculosis in 1947.  In a May 
1977 affidavit, a former captain reported that he treated the 
veteran for pulmonary tuberculosis, minimal from 1944-45.  He 
attributed the condition to service.

According to a December 1974 certificate from a private 
physician, the veteran had been under his care since November 
1943 for cirrhosis of the liver, pulmonary tuberculosis and 
tropical ulcer. The physician opined that the diseases were 
related to the veteran's service.  In a later note, the 
appellant clarified that the veteran's care with that 
physician began in 1974, not 1943.

A medical record dated July 1977 shows a hospital admission 
for the veteran with diagnoses of pulmonary tuberculosis, 
inactive and pneumonitis.  The record shows that the veteran 
was a known pulmonary tuberculosis case with a prior 
discharge in 1976 with a diagnosis of pulmonary, minimal, 
activity undetermined.   

In a September 1980 certification, a private physician 
reported treating the veteran since 1974 for pulmonary 
tuberculosis, tropical ulcer and cirrhosis of the liver. A 
May 2002 certification provided by a hospital records officer 
shows that the veteran was admitted and treated in June 1988 
for intestinal amoebiasis and arthritis and that in December 
1990, he was treated for hepatitis B, GUTI, hookworm 
infestation, amoebiasis, and pulmonary tuberculosis.

The physician who signed the veteran's death certificate, 
provided a certification dated May 2002.  He reported that 
the listed causes of death, liver cirrhosis, tuberculosis and 
intestinal amoebiasis were true and correct.    

In a September 2005 VA examination, the examiner stated that 
the veteran had an abnormality on chest x-ray at discharge, 
but the pulmonary tuberculosis was determined to be stable in 
1977.  There was no complaint of pulmonary tuberculosis or a 
chest x-ray available prior to the veteran's death and the 
veteran's primary complaint on his last hospitalization was 
jaundice as secondary to liver cirrhosis, secondary to 
hepatitis B infection.  The examiner stated that liver 
cirrhosis from hepatitis B viral infection was the only 
disease entity on the veteran's death certificate considered 
to be fatal.  The examiner stated that it was less likely 
than not that liver cirrhosis was related to service.  The 
examiner also stated that pulmonary tuberculosis less likely 
than not materially contributed to the veteran's death.  

A review of the evidence indicates that there is no competent 
medical evidence showing that the veteran's cause of death is 
related to service. 

Initially, the Board notes that there is no competent medical 
evidence that the veteran had liver cirrhosis, the underlying 
condition of hepatitis B viral infection, or pulmonary 
tuberculosis in service or within one year of his separation.  
Service medical records only show that the veteran had an 
ulcer in service.  The appellant has submitted affidavits 
from three individuals who claims to have treated the 
veteran; a 1st Lieutenant stated that he has been treating 
the veteran from January 1946 to February 1946 for cirrhosis 
of the liver, a former captain reported that he treated the 
veteran for cirrhosis of the liver with complication of 
pulmonary tuberculosis in 1947 and a former captain reported 
that  he treated the veteran for pulmonary tuberculosis, 
minimal from 1944-45,  attributing the condition to service.  
This is not considered to be persuasive medical evidence of 
liver cirrhosis or pulmonary tuberculosis in service.  First, 
there is no evidence that these individuals are physicians, 
and are therefore capable of making a diagnosis or 
etiological opinions.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge", aff'd sub nom. 
Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998), cert. 
denied, 119 S.Ct. 404 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Second, there is no 
clinical evidence to support their statements; all that is 
provided are certifications from these individuals.  Without 
any clinical evidence or records of hospitalization or 
treatment, there is no competent medical evidence that the 
veteran had either liver cirrhosis or pulmonary tuberculosis 
in service or in the post-service year.  Moreover, though a 
former captain stated that he treated the veteran for 
pulmonary tuberculosis in 1944-45, there is no record of this 
in service records or in the veteran's separation 
examination.  Thus, the first evidence of diagnoses of liver 
cirrhosis and pulmonary tuberculosis is 1974, with the first 
medical evidence of treatment and hospitalization from 
hospital records in 1977, more than thirty years after 
service.  Inasmuch as there is no evidence of liver cirrhosis 
or pulmonary tuberculosis either contemporaneous with service 
or within the first post-service year, service connection is 
not warranted.     

Even if the Board were to consider the statements of the 
former captains and 1st Lieutenant that the liver cirrhosis 
had its onset and was treated from 1944-1947 as persuasive, 
the September 2005 VA examiner found that the veteran's liver 
cirrhosis was less likely than not related to service.  The 
examiner also stated that the only fatal condition on the 
veteran's death certificate was the liver cirrhosis, as a due 
to a hepatitis B infection.  Since liver cirrhosis was not 
shown in service medical records, there is not a competent 
medical opinion relating the condition to service, and liver 
cirrhosis is the sole cause of the veteran's death, service 
connection for cause of death is not warranted.  

Service connection for cause of death for the pulmonary 
tuberculosis is also not warranted.  Even if the Board 
accepts the opinions that pulmonary tuberculosis started and 
was treated between 1944-47 as persuasive, the September 2005 
VA examiner stated that pulmonary tuberculosis less likely 
than not materially contributed to the veteran's death.  The 
Board recognizes that the physician who signed the original 
death certificate listed the only cause of death as cirrhosis 
of the liver, and that in a later May 2002 certification 
reported that the listed causes of death, liver cirrhosis, 
tuberculosis and intestinal amoebiasis, were true and 
correct.  However, the physician did not provide any 
explanation as to why the May 2002 certification added 
tuberculosis and intestinal amoebiasis as additional causes 
of death or any clinical evidence to support the May 2002 
certification.  There is no evidence of an autopsy or the 
final hospitalization records.  Moreover, the veteran's 
complaint on his last hospitalization record prior to his 
death was jaundice secondary to liver cirrhosis, secondary to 
hepatitis B, not pulmonary tuberculosis and a 1977 hospital 
record shows that the veteran's pulmonary tuberculosis was 
inactive.  Therefore, there is no persuasive medical evidence 
that pulmonary tuberculosis caused the veteran's death, and 
service connection for cause of death is not warranted.  
   
The Board recognizes the appellant's sincere belief that the 
decedent's death was related in some way to his experience in 
service.  Nevertheless, in this case, the appellant has not 
been shown to have the professional expertise necessary to 
provide meaningful evidence regarding the causal relationship 
between the decedent's death and his active military service.  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge", aff'd sub nom. Routen v. West, 
142 F.3d. 1434 (Fed. Cir. 1998), cert. denied, 119 S.Ct. 404 
(1998).  See also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Thus, the Board has carefully reviewed the record and has 
concluded that a preponderance of the evidence is against the 
appellant's claim for service connection for cause of death.  
The Board considered the doctrine of reasonable doubt, but 
finds that the record does not provide an approximate balance 
of negative and positive evidence on the merits.  Therefore, 
the claim is denied.  


ORDER

Entitlement to service connection for cause of death is 
denied.





____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


